Citation Nr: 0808493	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine. 


FINDING OF FACT

Bilateral pes planus is not manifested by a pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, that is 
not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2007), VA must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued a May 2004 letter 
that essentially met the requirements set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board is 
aware of the ruling in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requiring general notice that if service connection 
is awarded, a disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule and 
examination of the types of evidence that the claimant can 
submit.  Id. at 488.  However, the information of record 
indicates that the RO did not provide the veteran with notice 
concerning the assignment of a disability rating following 
the award of service connection in this case; and such a 
notice error is presumed to be prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

In this context, it is well to observe that where, as here, 
service connection has been granted and the initial rating 
has been assigned, the veteran has been awarded the benefit 
sought, thereby substantiating his claim.  See Dingess v. 
Nicholson, 19 Vet. App. at 490-491.  As a result, the section 
5103(a) notice is no longer required.  This is so because the 
purpose that the 5103(a)-notice was intended to serve has 
been fulfilled.  Id.  Moreover, it is of controlling 
significance that after awarding the veteran service 
connection for bilateral pes planus and assigning an initial 
disability rating for that condition, he filed a notice of 
disagreement as to the initial rating determination, and the 
RO sent the veteran an August 2005 letter that advised him of 
the review process by a Decision Review Officer (DRO), which 
he did elect and participate.  The RO also furnished the 
veteran a January 2006 Statement of the Case that addressed 
the initial rating assigned following the grant of service 
connection for bilateral pes planus, which included notice of 
the criteria for a higher rating for that condition, and 
provided the veteran with further opportunity to identify and 
submit additional evidence and/or argument in support of his 
appeal.  See 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 5103A (West 
2002).  Under the circumstances of this case, VA fulfilled 
its obligation to assist and advise the veteran throughout 
the remainder of the administrative appeals process, and also 
accorded the veteran and his representative a fair 
opportunity to prosecute the appeal.  Hence, the Board finds 
that any deficiency with respect to the VCAA notice 
requirement is deemed harmless, because it did not affect the 
essential fairness of the adjudication, as demonstrated by 
the meaningful participation of the veteran and his 
representative throughout the appeal and their statements.  
See Dunlap v. Nicholson,  21 Vet. App. 112 (2007).  
Accordingly, the Board concludes that the veteran has not 
been prejudiced by VA's notice failure.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Rating for Pes Planus

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Here, the veteran contends that a higher evaluation is 
warranted for his service-connected bilateral pes planus.  In 
a December 2004 rating decision, the RO granted service 
connection and assigned the disability as 30 percent 
disabling, effective from April 30, 2004, the date of the 
claim to reopen.  The disability was rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  

Diagnostic Code 5276 provides a 30 percent rating applies 
where the evidence shows severe acquired bilateral flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  A 
50 percent rating applies where the evidence shows pronounced 
acquired bilateral flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

The veteran's August 2002 treatment records noted 
degenerative joint disease of the great toes, 
metatarsophalangeal ("MTP") bilaterally, and peripheral 
vascular disease.  Pulse width shoes were ordered.

A February 2003 examination, noted pain, bilateral hallux 
valgus deformities and some degenerative changes at the first 
metatarsophalangeal.

The veteran underwent an examination in September 2003.  The 
private physician diagnosed bilateral pes planus.  He noted 
that the right foot MTP joint was painful with palpable 
osteophytes.  The veteran can dorsiflex and plantar flex with 
minimal discomfort.  There were no pulses in the dorsalis 
pedis and/or posterior tibial region.  The x-rays revealed 
right foot MTP joint end stage arthrosis with marginal 
osteophytes, flattening of the metatarsal head and sclerosis.

The February 2004 treatment records revealed painful feet and 
osteoarthritis with moderate peripheral vascular disease.

In a June 2004 examination, a private physician diagnosed 
bilateral pes cavus.  The range of motion at the subtalar 
joint, midtarsal joint, and ankles were within normal limits.  
DP and PT were non-palpable.  There was pain upon palpation 
of the plantar fascia and at the mid-point of the posterior 
plantar of each heel.  It was noted that the patient walked 
with feet abducted.  Imaging test results revealed bilateral 
hallux valgus deformities, degenerative joint disease.  The 
doctor opined that the symptoms appear to be consistent with 
the diagnosis of chronic plantar fasciitis and heel spur 
syndrome.  It was also noted that there was evidence of a 
circulatory deficiency of the lower extremities.

When the veteran underwent a VA examination in November 2004, 
the veteran told the examiner that he drives without 
restriction and bikes three to five miles a day.  He was 
issued orthopedic shoes with cushioned inserts from the VA.  
He does not wear orthotics, but uses a cane.  He told the 
examiner that he has pain and fatigue daily, particularly in 
the great toes bilaterally.  The examiner noted that the  
majority of the fatigue was due to peripheral vascular 
disease.  There was no swelling, heat, or redness.  The 
examiner characterized the bilateral pes planus as "mild 
fixed" with no pronation.  There was no deformity of the 
achilles.  There was very minimal deformity of the calcaneus, 
no hammer toes, or obvious hallus valgus.  

Range of motion of the foot and ankle bilaterally was full 
with excellent strength.  Plantar flexion was 0 to 50 
degrees, dorsiflexion was 0 to 15 degrees, inversion was 0 to 
35 degrees, and eversion was 0 to 20 degrees.  There was mild 
discomfort over the first MTP and fifth MTP on palpation.  
Otherwise, the arches and remainder of the foot were 
nontender.  The examiner noted that the degenerative joint 
disease of the great toes was not present in service and not 
related to pes planus, as indicated by the November 2004 
addendum. 
 
The examiner opined that:  "[the veteran's] medical records 
[were] somewhat variable regarding pes planus, flexible pes 
planus, and even pes cavus.  It appears from [the] exam today 
that [the veteran] does have mild fixed pes planus."  He 
also stated that the veteran's obesity contributed to the 
foot pain.

The Board has reviewed the objective medical evidence and, 
applying the facts of the case to the rating schedule, finds 
that it does not support the assignment of an evaluation 
greater than 30 percent for the veteran's service-connected 
bilateral pes planus.  Recent medical evidence does not 
demonstrate any finding of a pronounced bilateral pes planus 
disability.  In fact, the November 2004 VA medical 
examination report reflects that the veteran has "mild  
fixed  pes planus," that is not manifested by findings 
typically seen with severe uncompensated pes planus 
deformity.  In the most recent VA examination report dated in 
November 2004, the examiner found no objective evidence of 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achilles on manipulation.  

Comparing the pes planus manifestations noted above with the 
criteria of the rating schedule, the criteria for a rating 
greater than 30 percent for flat feet under Diagnostic Code 
5276 is not more nearly approximated.  The lack of marked 
pronation, extreme tenderness, and severe spasm of the tendo 
achilles (that is not improved by orthopedic shoes) simply 
precludes a rating higher than the 30 percent already 
assigned, even considering additional functional impairment 
due to painful flare-ups and the tenets of DeLuca.  

The Board has considered whether any alternate diagnostic 
code affords the veteran a rating in excess of 30 percent for 
his bilateral pes planus.  However, Diagnostic Code 5278, 
which pertains to pes cavus, is less favorable.  Moreover, 
the veteran's symptomatology more parallels Diagnostic Code 
5726.  No other diagnostic code rating injuries and diseases 
of the foot provides for a rating in excess of 30 percent.
 
The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order. 

After considering all the evidence of record, the Board finds 
that a rating in excess of 30 percent is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5276.  

In making this determination, the Board has considered the 
applicability of the Benefit-of-the-Doubt Doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, at 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus is denied.



____________________________________________
DEBORAH W. SINGLETON

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


